Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments

Applicant’s arguments with respect to the amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, and  6-20   is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (US 20180151733 A1) in view of Chen et al. (US 20180151701 A1) .

    PNG
    media_image1.png
    277
    431
    media_image1.png
    Greyscale

Regarding claim 1, Glass et al. discloses a fin field effect transistor (finFET) device comprising: 
a fin 256 extending upwards from a semiconductor substrate (Glass Fig. 3); 
a source/drain region 252/254 adjacent the fin (Glass Fig. 3); and 
a first carbon-comprising region 340 disposed along a bottom surface and a sidewall of the source/drain region , wherein the first carbon-comprising region is between the sidewall of the source/drain region and a channel region in the fin along a line parallel to a major surface of the semiconductor substrate (Glass Fig. 2I & ¶47,66,85);
a gate 232 over and along sidewalls of the fin 256;
a gate spacer 234 on a sidewall of the gate; and
Glass may be silent upon a carbon-comprising film over the gate spacer and along the sidewall of the gate, the carbon-comprising film having a higher concentration of carbon than the gate spacer.  At the time of the invention it was a known option to have carbon in a gate spacer  layer over a first gate spacer layer.  For support see Chen et al.  figure 12B.
Chen teaches in paragraphs 54 and 82 spacers may be doped with carbon.  Chen further teaches the spacers may include a additional Carbon layer 80A over at least the first spacer 80.   The carbon layer has higher concentration of carbon than a carbon doped layer.

    PNG
    media_image2.png
    388
    594
    media_image2.png
    Greyscale

As taught in Chen the carbon film may be a result of doping the spacer layer with carbon.  As per ¶55 carbon builds up on the surface of the first spacer during plasma doping.  This creates the high concentration carbon layer of up to 7nm on the first spacer.  This carbon layer as shown in figure 12B may remain on the first spacer and in the overall spacer structure.
As shown in Chen the spacer arrangement is a known capable option and the materials an known conventional materials for the purpose known to be capable of being arranged having the relative doping levels of carbon, it would be obvious to one or ordinary skill in the art to modify the sidewall spacers of Glass with Chen, since applying a known technique to a known device ready for improvement to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 



Regarding claim 2, Glass et al. in view of Chen disclose a device of claim 1 further comprising: a gate over and along sidewalls of the fin; and a gate spacer on a sidewall of the gate, wherein the gate spacer comprises carbon (Glass Fig. 2I & ¶47,66,85).

Regarding claim 3, Glass et al. in view of Chen disclose a device of claim 1 further comprising: a gate 232 over and along sidewalls of the fin; a gate spacer 234 on a sidewall of the gate; and a second carbon-comprising region under the gate spacer, the second carbon-comprising region being between the first carbon-comprising region and the channel region, and the first carbon-comprising region and the second carbon- comprising region having different concentrations of carbon (Glass Fig. 3 & ¶31-32 – layers 342-346).

    PNG
    media_image3.png
    324
    496
    media_image3.png
    Greyscale


Regarding claim 4, Glass et al. in view of Chen disclose a device of claim 3, wherein the second carbon-comprising region has a lower concentration of carbon than the first carbon- comprising region (Glass Fig. 3 & ¶31-32 – layers 342-346).


Regarding claim 6, Glass et al. in view of Chen disclose a device of claim 1, further comprising a lightly-doped drain (LDD) region connected to the source/drain region, wherein the LDD region comprises carbon (Glass Fig. 3 & ¶30 – layers 342-346 – layers 342-346 may have lower boron doping than that of the S/D, thus is recognized as and would be expected to function as a LDD region.).

Regarding claim 7, Glass et al. in view of Chen disclose a device of claim 1, wherein the first carbon-comprising region lines sidewalls and a bottom surface of the Glass Fig. 3 & ¶30 – layers 342-346 – layers 342-346 may have lower boron doping than that of the S/D, thus is recognized as and would be expected to function as a LDD region.).

Regarding claim 8, Glass et al. in view of Chen disclose a device comprising: a semiconductor substrate; a gate stack over the semiconductor substrate, the gate stack further being and along sides of a channel region; a gate spacer along a sidewall of the gate stack, wherein the gate spacer comprises carbon; a carbon-comprising film over the gate spacer and along the sidewall of the gate stack, the carbon-comprising film having a higher concentration of carbon than the gate spacer; and a source/drain region adjacent the gate stack (Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claim 1).

Regarding claim 9, Glass et al. in view of Chen disclose a device of claim 8, wherein the channel region comprises carbon (Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claims 3 and 4 – region does not provide clear and explicit boundaries.  The carbon doped interface layers may be considered in the channel region.).

Regarding claim 10, Glass et al. in view of Chen disclose a device of claim 8 further comprising: a first carbon-comprising region under the gate spacer; and a second carbon- comprising region disposed along sidewalls and a bottom surface of the source/drain region, wherein the first carbon- comprising region has a lower Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claims 3 and 4).

Regarding claim 11, Glass et al. in view of Chen disclose a device of claim 10, wherein the second carbon-comprising region extends under the gate spacer (Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claims 3 and 4).

Regarding claim 12, Glass et al. in view of Chen disclose a device of claim 10, wherein the first carbon-comprising region is at least partially disposed in a lightly doped drain (LDD) region (Glass Fig. 3 & ¶30 – layers 342-346 – layers 342-346 may have lower boron doping than that of the S/D, thus is recognized as and would be expected to function as a LDD region.).

Regarding claim 13, Glass et al. in view of Chen disclose a device of claim 8 further comprising one or more additional gate spacers over the carbon-comprising film, wherein the one or more additional gate spacers extend along the sidewall of the gate stack (Glass Fig. 3).

Regarding claim 14, Glass et al. in view of Chen disclose a device of claim 8, wherein the carbon-comprising film touches the gate spacer (Glass Fig. 3).


Claim(s) 1-4, and  6-20   is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. in view of Chen et al. in view of Wang et al. (2011/0171804).


Regarding claim 15, Glass et al. in view of Chen disclose a transistor comprising: a gate stack over at a top surface of a semiconductor substrate; a gate spacer in a sidewall of the gate stack; a first lightly doped drain (LDD) region, wherein the LDD region comprises carbon; a first epitaxial source/drain region, wherein a first carbon-comprising semiconductor liner is disposed along sidewalls and a bottom surface of the first epitaxial source/drain region, and wherein the first carbon-comprising semiconductor liner separates the first LDD region from the first epitaxial source/drain region along a line parallel to the top surface of the semiconductor substrate; and a second epitaxial source/drain region (See regarding claims 1 & 4 - Glass Fig. 3 & ¶30 – layers 342-346 – layers 342-346 may have lower boron doping than that of the S/D, thus is recognized as and would be expected to function as a LDD region.).
Alternatively, one could form a LDD by performing a halo implant, as disclosed in paragraph 50 of Chen.  Analogous transistor structures were routinely known to have LDD regions formed for the purpose of adjusting threshold voltages of the transistors.  

For a example of generic LDD regions one of ordinary skill in the art would be expected to form for the generic purpose of optimizing threshold voltages see Wang et al.  Fig. 2L and paragraphs 18 and 24, which depict and disclose halo implanted LDD 

    PNG
    media_image4.png
    780
    570
    media_image4.png
    Greyscale

Shown in figures of Wang, halo implants generally form conventional LDD regions which do not extend to the depth of the S/D regions.  LDD region are commonly known optional doping regions which provide generic optimization of threshold voltage for transistors.


It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Glass with the LDD of Chen and/or Wang, since applying a known technique  to a known device ready for improvement  to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 




Regarding claim 16, Glass et al. in view of Chen in view of Wang disclose a transistor of claim 15 further comprising a channel region, wherein the channel region comprises carbon (Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claims 3 and 4 – region does not provide clear and explicit boundaries.  The carbon doped interface layers may be considered in the channel region.).

Regarding claim 17, Glass et al. in view of Chen in view of Wang disclose a device of claim 15, wherein the first LDD region, the first epitaxial source/drain region, Glass Fig. 3).

Regarding claim 18, Glass et al. in view of Chen in view of Wang disclose a device of claim 15, wherein the carbon comprising semiconductor liner has a different concentration of carbon than the first LDD region (Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claims 3 and 4).

Regarding claim 19, Glass et al. in view of Chen in view of Wang disclose a device of claim 15 further comprising a second carbon-comprising semiconductor liner disposed along sidewalls and a bottom surface of the second epitaxial source/drain region, and wherein the second carbon-comprising semiconductor liner separates a second LDD region from the second epitaxial source/drain region along a line parallel to the top surface of the semiconductor substrate (Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claims 3 and 4).

Regarding claim 20, Glass et al. in view of Chen in view of Wang disclose a device of claim 15, wherein a channel region of the transistor comprises carbon (Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claims 3 and 4 – region does not provide clear and explicit boundaries.  The carbon doped interface layers may be considered in the channel region.).

Claim(s) 1-4, and  6-20   is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (US 20180151733 A1) in view of Posseme et al. (US 20170154826 A1) .

    PNG
    media_image1.png
    277
    431
    media_image1.png
    Greyscale

Regarding claim 1, Glass et al. discloses a fin field effect transistor (finFET) device comprising: 
a fin 256 extending upwards from a semiconductor substrate (Glass Fig. 3); 
a source/drain region 252/254 adjacent the fin (Glass Fig. 3); and 
a first carbon-comprising region 340 disposed along a bottom surface and a sidewall of the source/drain region , wherein the first carbon-comprising region is between the sidewall of the source/drain region and a channel region in the fin along a line parallel to a major surface of the semiconductor substrate (Glass Fig. 2I & ¶47,66,85);
a gate 232 over and along sidewalls of the fin 256;
a gate spacer 234 on a sidewall of the gate; and

Posseme teaches in paragraph 142 spacers may be doped with carbon.  Chen further teaches the spacers may include a additional Carbon layer 271 over the first spacer 152.   The carbon layer has higher concentration of carbon than a carbon doped layer.

    PNG
    media_image5.png
    292
    464
    media_image5.png
    Greyscale

As taught in Posseme the carbon film is a protective layer located on a gate spacer as claimed and used a a protection layer during modifying process performed on the other layers/elements (see entire disclosure of Posseme et al.).  As per paragraph 224 of Posseme et al. this protective carbon film may be removed or remain in the device structure after modification. 




Regarding claim 2, Glass et al. in view of Posseme disclose a device of claim 1 further comprising: a gate over and along sidewalls of the fin; and a gate spacer on a sidewall of the gate, wherein the gate spacer comprises carbon (Glass Fig. 2I & ¶47,66,85).

Regarding claim 3, Glass et al. in view of Posseme disclose a device of claim 1 further comprising: a gate 232 over and along sidewalls of the fin; a gate spacer 234 on a sidewall of the gate; and a second carbon-comprising region under the gate spacer, the second carbon-comprising region being between the first carbon-comprising region and the channel region, and the first carbon-comprising region and the second carbon- (Glass Fig. 3 & ¶31-32 – layers 342-346).

    PNG
    media_image3.png
    324
    496
    media_image3.png
    Greyscale


Regarding claim 4, Glass et al. in view of Posseme disclose a device of claim 3, wherein the second carbon-comprising region has a lower concentration of carbon than the first carbon- comprising region (Glass Fig. 3 & ¶31-32 – layers 342-346).


Regarding claim 6, Glass et al. in view of Posseme disclose a device of claim 1, further comprising a lightly-doped drain (LDD) region connected to the source/drain region, wherein the LDD region comprises carbon (Glass Fig. 3 & ¶30 – layers 342-346 – layers 342-346 may have lower boron doping than that of the S/D, thus is recognized as and would be expected to function as a LDD region.).

Regarding claim 7, Glass et al. in view of Posseme disclose a device of claim 1, wherein the first carbon-comprising region lines sidewalls and a bottom surface of the source/drain region (Glass Fig. 3 & ¶30 – layers 342-346 – layers 342-346 may have lower boron doping than that of the S/D, thus is recognized as and would be expected to function as a LDD region.).

Regarding claim 8, Glass et al. in view of Posseme disclose a device comprising: a semiconductor substrate; a gate stack over the semiconductor substrate, the gate stack further being and along sides of a channel region; a gate spacer along a sidewall of the gate stack, wherein the gate spacer comprises carbon; a carbon-comprising film over the gate spacer and along the sidewall of the gate stack, the carbon-comprising film having a higher concentration of carbon than the gate spacer; and a source/drain region adjacent the gate stack (Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claim 1).

Regarding claim 9, Glass et al. in view of Posseme disclose a device of claim 8, wherein the channel region comprises carbon (Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claims 3 and 4 – region does not provide clear and explicit boundaries.  The carbon doped interface layers may be considered in the channel region.).

Regarding claim 10, Glass et al. in view of Posseme disclose a device of claim 8 further comprising: a first carbon-comprising region under the gate spacer; and a Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claims 3 and 4).

Regarding claim 11, Glass et al. in view of Posseme disclose a device of claim 10, wherein the second carbon-comprising region extends under the gate spacer (Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claims 3 and 4).

Regarding claim 12, Glass et al. in view of Posseme disclose a device of claim 10, wherein the first carbon-comprising region is at least partially disposed in a lightly doped drain (LDD) region (Glass Fig. 3 & ¶30 – layers 342-346 – layers 342-346 may have lower boron doping than that of the S/D, thus is recognized as and would be expected to function as a LDD region.).

Regarding claim 13, Glass et al. in view of Posseme disclose a device of claim 8 further comprising one or more additional gate spacers over the carbon-comprising film, wherein the one or more additional gate spacers extend along the sidewall of the gate stack (Glass Fig. 3).

Regarding claim 14, Glass et al. in view of Posseme disclose a device of claim 8, wherein the carbon-comprising film touches the gate spacer (Glass Fig. 3).


Claim(s) 1-4, and  6-20   is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. in view of Posseme et al. in view of Wang et al. (2011/0171804).


Regarding claim 15, Glass et al. in view of Posseme disclose a transistor comprising: a gate stack over at a top surface of a semiconductor substrate; a gate spacer in a sidewall of the gate stack; a first lightly doped drain (LDD) region, wherein the LDD region comprises carbon; a first epitaxial source/drain region, wherein a first carbon-comprising semiconductor liner is disposed along sidewalls and a bottom surface of the first epitaxial source/drain region, and wherein the first carbon-comprising semiconductor liner separates the first LDD region from the first epitaxial source/drain region along a line parallel to the top surface of the semiconductor substrate; and a second epitaxial source/drain region (See regarding claims 1 & 4 - Glass Fig. 3 & ¶30 – layers 342-346 – layers 342-346 may have lower boron doping than that of the S/D, thus is recognized as and would be expected to function as a LDD region.).
Alternatively, one could form a LDD by performing a halo implant, as disclosed in paragraph 50 of Chen.  Analogous transistor structures were routinely known to have LDD regions formed for the purpose of adjusting threshold voltages of the transistors.  

For a example of generic LDD regions one of ordinary skill in the art would be expected to form for the generic purpose of optimizing threshold voltages see Wang et 

    PNG
    media_image4.png
    780
    570
    media_image4.png
    Greyscale

Shown in figures of Wang, halo implants generally form conventional LDD regions which do not extend to the depth of the S/D regions.  LDD region are commonly known optional doping regions which provide generic optimization of threshold voltage for transistors.


It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Glass with the LDD of Chen and/or Wang, since applying a known technique  to a known device ready for improvement  to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 




Regarding claim 16, Glass et al. in view of Posseme in view of Wang disclose a transistor of claim 15 further comprising a channel region, wherein the channel region comprises carbon (Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claims 3 and 4 – region does not provide clear and explicit boundaries.  The carbon doped interface layers may be considered in the channel region.).

Regarding claim 17, Glass et al. in view of Posseme in view of Wang disclose a device of claim 15, wherein the first LDD region, the first epitaxial source/drain region, Glass Fig. 3).

Regarding claim 18, Glass et al. in view of Posseme in view of Wang disclose a device of claim 15, wherein the carbon comprising semiconductor liner has a different concentration of carbon than the first LDD region (Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claims 3 and 4).

Regarding claim 19, Glass et al. in view of Posseme in view of Wang disclose a device of claim 15 further comprising a second carbon-comprising semiconductor liner disposed along sidewalls and a bottom surface of the second epitaxial source/drain region, and wherein the second carbon-comprising semiconductor liner separates a second LDD region from the second epitaxial source/drain region along a line parallel to the top surface of the semiconductor substrate (Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claims 3 and 4).

Regarding claim 20, Glass et al. in view of Posseme in view of Wang disclose a device of claim 15, wherein a channel region of the transistor comprises carbon (Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claims 3 and 4 – region does not provide clear and explicit boundaries.  The carbon doped interface layers may be considered in the channel region.).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823




/JARRETT J STARK/Primary Examiner, Art Unit 2822